Citation Nr: 0911002	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent prior to March 2, 2006, a total temporary rating for 
convalescence from surgery until May 1, 2007, and greater 
than 30 percent thereafter for right knee meniscus tear, 
arthritis, and residuals of  total right knee arthroplasty.  

2.  Entitlement to an increased rating greater than 10 
percent prior to September 28, 2007, a total temporary rating 
for convalescence from surgery until November 1, 2007, a 10 
percent rating until March 13, 2008, and a 20 percent rating 
thereafter for left knee arthritis.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
bilateral foot disorder including hallux valgus with bunion 
and residuals of frostbite, and if so, whether service 
connection is warranted.    

4.   Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
back disorder including as secondary to a right knee 
disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 with service in the Tennessee National Guard 
from 1983 to 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Prior to April 2004, the Veteran's right knee disorder was 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, for degenerative arthritis and 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for instability as a result of a radial meniscus tear.  
In April 2004, the RO granted a temporary total rating for 
convalescence following arthroscopic surgery on the right 
knee, effective from October 31, 2003 to December 1, 2003 and 
continued the two 10 percent ratings thereafter.  In May 
2005, the RO found clear and unmistakable error in a May 2002 
decision and granted an additional temporary total rating for 
an earlier period of convalescence from right knee surgery, 
effective from September 28, 2001 to November 1, 2001.  
However, the RO also found that the ratings under two 
diagnostic codes constituted improper pyramiding and reduce 
the combined rating to 10 percent without the appropriate due 
process.   In August 2005, the RO found clear and 
unmistakable error in the May 2005 decision and restored a 20 
percent combined rating for the right knee, effective from 
November 1, 2001 to October 29, 2003, a total temporary 
rating until December 1, 2003 and a 20 percent rating 
thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
April 2006, the RO granted a third temporary total rating 
following a total right knee arthroplasty from March 2, 2006 
to May 1, 2007 and a 30 percent rating thereafter under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The issue of increased ratings for the left knee and service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran's symptoms following surgical procedures of 
the right knee on October 30, 2003 and March 2, 2006 did not 
require extensions of temporary total ratings for 
convalescence.  

2.  Prior to October 30, 2003 and after December 1, 2003, the 
Veteran's degenerative arthritis of the left knee, confirmed 
by X-ray, was manifested by pain, limitation of flexion 
greater than 45 degrees flexion and extension less than 10 
degrees until May 7, 2005, and by limitation of extension of 
10 degrees thereafter until March 1, 2006.  The Veteran 
experienced episodes of swelling and locking with effusion 
and cartilage damage.  The Veteran was limited in extended 
standing and walking and required occasional use of 
supportive devices for ambulation.  

3.  Starting on May 1, 2007, the Veteran's residuals of a 
total right knee arthroplasty are manifested by pain, 
limitation of flexion greater than 45 degrees flexion, 
limitation of extension less than 10 degrees.  The right knee 
is angulated at 15 degrees as a result of placement of the 
prosthesis but the deficiency does not interfere with daily 
activities.  The Veteran is limited in extended standing and 
walking but is able to ambulate with the assistance of a 
brace and cane. 

4.  In May 2002, the RO denied a petition to reopen a final 
disallowed claim for service connection for a bilateral foot 
disorder, including hallux valgus with bunion and residuals 
of frostbite.  The Veteran did not express disagreement 
within one year. 

5.  Since May 2002, evidence received is cumulative of 
evidence already considered, does not relate to the 
incurrence of a foot deformity or treatment for frostbite in 
service, and does not raise a reasonable possibility of 
substantiating the claim.  

6.  In September 2001, the RO denied service connection for 
bilateral hearing loss.  The Veteran did not express 
disagreement within one year. 

7.  Since September 2001, the RO received the report of a VA 
audiometric examination with a diagnosis of bilateral hearing 
loss that is new, relates to a previously unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.

8.  In January 2003, the RO denied service connection for a 
back disorder.  The Veteran did not express disagreement 
within one year. 

9.  Since January 2003, the RO received no new and material 
evidence relevant to a claim for service connection for a 
back disorder. 


CONCLUSIONS OF LAW

1.  The criteria for extended periods of temporary total 
ratings for convalescence following surgery to the right knee 
on October 30, 2003 and March 2, 2006 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30, 4.71a 
Diagnostic Code 5055 (2008).  

2.  The criteria for an increased rating greater than 10 
percent for degenerative arthritis of the right knee prior to 
March 2, 2006 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008). 

3.  The criteria for an increased rating of 20 percent, but 
not greater, for dislocated cartilage of the right knee prior 
to March 2, 2006 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2008). 

4.  The criteria for an increased rating greater than 30 
percent effective May 1, 2007 for residuals of a total right 
knee arthroplasty have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261 (2008). 

5.  A May 2002 RO decision that denied a petition to reopen 
final disallowed claims for service connection for bilateral 
foot disorder, including hallux valgus with bunion and 
residuals of frostbite, and RO decisions in September 2001 
and January 2003 that denied service connection for bilateral 
hearing loss and a back disorder are final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

6.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a 
bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

7.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

8.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of a service 
connection claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran's claim for increased ratings for the right knee 
and petitions to reopen final disallowed claims for service 
connection for foot, back, and hearing loss disorders were 
received in September 2003.  In October 2003, the RO provided 
notice that did not meet all the requirements.  The notice 
did not discuss the specific measurements and test results 
for evaluation of a disorder of the knee or request evidence 
on the impact of the knee disability on the Veteran's daily 
activities and employment.  The notice did not provide the 
reasons for the previous denial of the service connection 
claims and the evidence necessary to substantiate the 
previously unestablished facts.  The notice also did not 
provide information on the assignment of a rating and 
effective date should service connection be granted.  
Therefore, the Board concludes that, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim in April 2004. 

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a notice followed by 
readjudication of the claim.)

In this case, the duty to notify was satisfied subsequent to 
the initial decision.  In correspondence in January 2005, the 
RO provided the reasons for the previous denials of service 
connection and the evidence required to reopen the claims.  
In two letters in May 2008, the RO provided the information 
on the assignment of a rating and effective date in service 
connection claims, detailed measurement and test criteria for 
the evaluation of a knee disability, and requested evidence 
on the impact of the disability on the Veteran's daily 
activities and employment. 

Although the notice letters were not sent before the initial 
decision in these matters, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notices have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the RO also readjudicated 
the claims in a June 2008 supplemental statement of the case 
after the notices were provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Army as an infantryman and in 
the National Guard as a supply specialist.  He contends that 
his right knee disability is more severe than is contemplated 
by the current ratings.  He contends that his hearing loss is 
related to activities as an infantryman and that his foot 
disorders are related to frostbite in service in Alaska.  He 
further contends that his back disorder is related to duties 
while employed by the Department of Veterans Affairs or is 
secondary to a service-connected disorder of the right knee.  

Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).   However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula are not indicated in this case.  Thus, those 
particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2007).  

Chondromalacia is abnormal softening of cartilage.  McIntosh 
v. Brown, 4 Vet. App. 553, 556 (1993).  Chondromalacia may be 
rated by analogy under Diagnostic Code 5014 for Osteomalacia 
which requires that the disability be rated on limitation of 
motion of the affected part as arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  As the disorder also is related to 
cartilage, the Board will consider a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for symptoms related to the 
removal of cartilage because it relates to the affected part 
of the knee structure.  A 10 percent rating is the highest 
available under this diagnostic code.  

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar exceeds 39 square 
centimeters.  A compensable rating is warranted if a scar is 
superficial and does not limit motion if the scar is 929 
square centimeters or greater.  A compensable rating is also 
warranted for superficial scars that are unstable or painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that surgery was performed that necessitated at least 
one month of convalescence. The total rating will be made 
effective from the date of hospital admission or outpatient 
treatment and continued for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release. The termination of 
these total ratings will not be subject to 38 C.F.R. § 
3.105(e) (2008). Such total ratings will be followed by 
appropriate schedular evaluations. When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  A total 
rating may be extended, with extensions of 1, 2 or 3 months 
beyond the initial 3-month period.  38 C.F.R. § 4.30.  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  This one year period commences 
after the initial one month 100 percent rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  Thereafter, 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted. Where there are intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  The minimum evaluation is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055, Note (1).

Service treatment records showed that the Veteran sought 
treatment in September 1981 for recurrent pain, popping, and 
locking of this right knee.  A preliminary diagnosis was 
medial meniscus tear but an orthopedic examiner diagnosed 
muscle bursitis.  There were no notations regarding a 
traumatic injury and no chronic disorders were noted on a 
September 1982 discharge examination or on National Guard 
examinations in 1983 and 1991.  

In January 1996, a VA examiner noted the Veteran's reports of 
chronic bilateral knee pain, swelling, and instability.  The 
Veteran's right knee disorder was followed by VA and private 
physicians for several years and, in September 2001, the 
Veteran underwent an arthroscopic partial lateral menisectomy 
and chondroplasty of the lateral tibial plateau and patella.  
In December 2001, a VA physician noted the Veteran's reports 
of continued right knee pain and swelling at the end of the 
day.  The Veteran returned to work at a VA cemetery and 
walked without assistive devices except a cane on the 
weekends.  On examination, the physician noted mild 
prepatellar swelling and mild tenderness along the medial 
compartment but no erythema or warmth of the knee.  Flexion 
was 130 degrees, and extension was zero degrees.  McMurray's 
sign was negative for a meniscus deficit.  There was no 
comment regarding instability.  The physician referred to an 
April 2001 X-ray and diagnosed mild to moderate degenerative 
changes.  

In March 2002, a VA examiner noted the Veteran's reports of 
continued right knee pain with increased activity at work but 
no traumatic injury.  The examiner noted flexion as 60 
degrees limited by crepitus and stiffness with palpable 
effusion but without warmth or erythema.  Surgical scars were 
well healed.  Concurrent X-rays showed chronic 
osteoarthritis.  In December 2002, a VA physician noted the 
same symptoms and the Veteran's reports of occasional 
locking.  On examination, the physician noted marked 
crepitation, soft tissue swelling, effusion, boney 
perarticular enlargements but normal lateral ligaments.  
Flexion was 100 degrees, and extension was zero degrees.  
 
In October 2003, a VA examiner noted the Veteran's reports of 
constant right knee pain, swelling, weakness, and stiffness 
with episodes of instability and locking particularly when 
walking on inclined surfaces.  The Veteran no longer worked 
at the cemetery.  The examiner noted a slow gait with use of 
a forearm crutch on the right.  There was mild swelling and 
tenderness but no heat or redness.  Flexion was 68 degrees, 
and extension was zero degrees limited by pain on repetition.  
The examiner noted no instability.  X-rays obtained in July 
2003 showed joint narrowing with marginal spurs.  

In an addendum report later the same month, the examiner 
noted that the veteran had undergone a second arthroscopic 
procedure by a private physician on October 30, 2003 that 
included debridement of osteochrondral fragments, a synovial 
hypertrophy excision, and a partial synovectomy.  In November 
2003, VA outpatient examiners noted that there were no wound 
complications, no swelling or effusion, and minimum 
tenderness over the wound.  The range of motion was noted to 
be increased with no flaccidity, rigidity, or abnormal 
motion.  

In a May 7, 2005 VA examination, the Veteran reported 
constant pain, swelling, locking, and giving-way of his knees 
that caused several falls over the previous six months.   The 
Veteran reported that he was unable to stand for more than 
five to ten minutes or walk for any distance without 
aggravating his knee discomfort.  He did not use assistive 
devices for support and did not experience flare-ups but used 
medication for pain.  The examining physician noted swelling 
but no medial or joint line tenderness or ligamental 
instability.  Right knee flexion was 90 degrees, and 
extension was 10 degrees.  X-rays obtained in January 2005 
showed tricompartmental degenerative changes.  In an October 
2005 outpatient follow-up, the Veteran reported similar 
symptoms and that he was having trouble with balance and gait 
and now used a walker at home for support.  Flexion was 100 
degrees with pops and clicks on motion.  The examiner 
referred to an X-ray obtained in March 2005 that showed a 
complete loss of medial meniscus cartilage on the right knee.  

On March 2, 2006, the Veteran underwent a total right knee 
arthroplasty at a VA medical center.  Following surgery, the 
Veteran participated in a program of outpatient physical 
therapy and treatment at a pain clinic.  In November 2006 a 
therapist noted that the Veteran used a cane in place of a 
walker but continued to have an unsteady gait as a result of 
the right knee replacement and degenerative joint disease of 
the left knee.  In January 2006, a VA examiner noted that the 
Veteran's right knee was still edematous with flexion 
measured as 75 degrees and extension as 5 degrees.

In a March 2008 VA examination, the Veteran reported that he 
used a right knee brace and cane at all times for ambulation.  
He reported that he was able to stand for 15 to 20 minutes 
and walk one-tenth of a mile.  The examiner noted an antalgic 
gait with bowing of the right knee secondary to the 
prosthesis placement and increased wear on the outside edge 
of the right heel of the shoe.  Active and passive flexion 
was 140 degrees and extension was zero degrees with no loss 
of range of motion due to pain or on repetition.   However, 
in a different section of the report, the examiner noted 
flexion as 90 degrees with pain at the limit of flexion.  The 
examiner noted bony joint enlargement but no crepitation or 
grinding but noted mild varus angulation at the knee of 15 
degrees that did not affect daily activities.  An examiner 
also noted a one by fifteen centimeter surgical scar on the 
anterior surface of the knee from the inferior aspect of the 
quads over the knee to the upper tibia midline.  The scar was 
stable, not tender or adherent to the underlying tissue and 
did not limit function of the knee.  Color photographs are of 
record.    

The Board concludes that temporary total ratings for 
convalescence following arthroscopic surgery of the right 
knee on October 30, 2003 and following a total right knee 
arthroplasty on March 2, 2006 were appropriate for the time 
periods granted by the RO and that no extensions of time are 
warranted.  Following the October 2003 arthroscopic surgery, 
outpatient examinations showed that the veteran's wound was 
healing properly with improved symptoms.  The Board concludes 
that the one month period of convalescence was appropriate.  
The Board also notes that the veteran was assigned a 
temporary total evaluation of one month plus twelve 
additional months following the total right knee replacement, 
as provided by 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Therefore, the Board concludes that 
additional periods of temporary total ratings for 
convalescence are not warranted.  

At other times covered by this appeal prior to March 2, 2006, 
the Board concludes that an increased combined rating of 30 
percent, but not greater, is warranted.  The Veteran 
experienced limitation of flexion of the right knee between 
60 and 68 degrees with X-ray evidence of degenerative 
arthritis.  As the limitation of flexion was greater than 45 
degrees and not compensable, a 10 percent rating for 
arthritis is for application.  In May 2005, extension was 
limited to 10 degrees.  Therefore, this limitation of motion 
was compensable but warranted the same 10 percent rating.  
The Veteran reported episodes of instability but examiners 
did not find evidence of subluxation or ligamentous 
instability on examination.  Rather, examiners noted that X-
rays in July 2003 showed marginal spurs.  In October 2003, an 
examiner noted episodes of locking and observed crepitus, 
effusion, and swelling.  Arthroscopic examination in October 
2003 included the debridement of osteochondral fragments.  An 
X-ray in May 2005 showed a complete loss of meniscus 
cartilage.  The Board concludes that the weight of evidence 
showed that the veteran experienced cartilage damage with 
effusion and locking that is best represented by a rating of 
20 percent under Diagnostic Code 5258 for dislocated 
cartilage.  The two ratings for arthritis with limitation of 
motion and dislocated cartilage may be combined and are not 
precluded by the anti-pyramiding doctrine because they 
address two different manifestations of the knee disability: 
pain and limitation of motion from arthritis and locking and 
swelling from cartilage damage.  

The Board further concludes that a rating greater than 30 
percent starting May 1, 2007 is not warranted.  Continued 
rating for damage to cartilage is precluded as the prosthesis 
replaced the damaged meniscus.  Limitation of motion was 
noncompensable as flexion was between 75 and 90 degrees and 
extension was zero degrees with pain at the limit of motion.  
There was no evidence of tibia or fibial impairment or loose 
fitting of the prosthesis.  However, the veteran did continue 
to ambulate with an abnormal gait, use a brace and cane for 
support, and was limited in endurance in standing and 
walking.  An examiner also noted a 15 degree angulation from 
the placement of the prosthesis but that the deficiency did 
not affect the Veteran's daily activities.  Therefore, the 
Board concludes that a 30 percent rating under Diagnostic 
Code 5055 for prosthetic replacement of the knee is 
warranted.  A separate rating for the surgical scar is not 
warranted because the scar does not affect function of the 
knee and because the area affected by the scar is not greater 
than 929 square centimeters.  The scar is stable without 
underlying tissue damage or painful on examination.  

A higher rating is not warranted because the Veteran does not 
experience chronic residuals including severe painful motion 
or weakness in the extremity.  Limitation of motion is not in 
the compensable range.  Although the Veteran experiences an 
intermediate level of pain and lack of endurance, he is able 
to ambulate with the use of a brace and cane.  There are no 
post-replacement symptoms of locking or instability caused by 
cartilage deficits of the right knee.  The Board also notes 
that the Veteran's overall level of mobility is affected by 
disorders of the left knee that are separately rated and will 
be addressed in the Remand section below.    

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  The Board 
acknowledges that the Veteran is no longer able to perform 
his previous employment duties involving manual labor at a 
cemetery.  However, medical evaluations show that the Veteran 
is capable of independent mobility outside the home and is 
not precluded from accomplishing daily activities and other 
forms of employment.  In the absence of evidence of these 
factors, the Board concludes that the criteria for submission 
for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




Bilateral Foot Disorder

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for foot disorders.  Service 
personnel records showed that the Veteran served as an 
infantryman in an Army unit located in Alaska in 1981 and 
1982.  The Veteran contends that his duties included field 
exercises under severe cold conditions and that he was 
diagnosed and treated for severe frostbite of the feet.  
Service treatment records show treatment on several occasions 
at an Army medical facility in Alaska for unrelated symptoms 
but do not show any diagnosis or treatment for frostbite or 
other cold-related disorders or injuries.   

In a September 1995 examination upon admission to a VA 
hospital for treatment for unrelated disorders, an examiner 
noted deformities of the great toe of each foot typical of 
bilateral hallux valgus.  In March 1996, the RO denied 
service connection for a bilateral foot disorder because 
there was no evidence that the bilateral hallux valgus was 
related to any aspect of service.  

In December 1998, a private physician diagnosed bilateral 
hallux valgus with bunion deformities and tinea pedis. In 
April 1999, the RO received statements from the Veteran's 
mother and sister.  The Veteran's mother stated that the 
Veteran had written to her that he sustained frostbite to his 
feet and hands while on field exercises and had been off duty 
for several weeks to recover.  The Veteran's sister stated 
that upon return from Alaska, the Veteran's feet were 
unusually odorous as a result of frostbite.  In August 1999, 
the private physician performed a left metatarsal osteotomy, 
soft tissue release, and dorsal release of the second 
metatarsal.  In November 1999, the RO denied service 
connection because the lay statements were not consistent 
with the service treatment records and because there was 
insufficient evidence of a relationship between the foot 
deformities and any aspect of service.  In April 2000, the RO 
considered additional private treatment records but continued 
to deny service connection for the same reasons.  

In correspondence in February 2000, a fellow National Guard 
soldier stated that he knew the Veteran in the late 1980's 
and had learned from him about an episode of frostbite to the 
feet while the Veteran was on active duty.  In January 2001, 
the RO considered this statement and again denied service 
connection for the same reasons.  
In August 2001, the Veteran submitted photographs of his feet 
that showed surgical scars in the area of the great toe.  The 
Veteran underwent the same surgical procedure as was 
performed in August 1999 on the right foot in September 2001.  
The same month, the RO reviewed the claim following the 
enactment of the Veteran's Claims Assistance Act and 
continued to deny service connection for the same reasons.  
In May 2002, the RO denied a petition to reopen the claim 
because no new and material evidence had been received.  For 
each of the decisions discussed above, the Veteran did not 
express disagreement within one year, and each became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Veteran's current petition to reopen the claim was 
received in September 2003.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since May 2002, the RO received reports of VA examinations 
and outpatient treatment records dated through March 2008 and 
additional service personnel records.  An outpatient 
treatment record in February 2004 showed that the Veteran was 
issued orthotic appliances for his shoes.  No further 
symptoms or diagnoses were noted by any examiner and none 
referred to residuals from frostbite.  The additional service 
personnel records were relevant to active duty and National 
Guard service but did not address duties in Alaska or 
indicate treatment or restriction of duty for frostbite.  

The Board concludes that evidence received since the last 
final disallowance of a claim for service connection for a 
bilateral foot disorder including hallux valgus with bunions 
and residuals of frostbite is not new and material because it 
is cumulative of evidence already considered, because it does 
not relate to the incurrence of a foot deformity or treatment 
for frostbite, and does not raise a reasonable possibility of 
substantiating the claim.  The evidence of record continues 
to show that the earliest medical observation of a foot 
deformity was in 1995, many years after active service.  
There is no evidence of a deformity or treatment for 
frostbite in service, nor has a medical examiner noted any 
residuals of frostbite or that the Veteran's foot bone 
deformities were related to frostbite.  The Veteran does not 
contend nor have examiners noted that the hallux valgus 
deformity with bunions first manifested in service. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for bilateral hearing loss.  The 
graphic record in one audiogram obtained in August 1980 
showed hearing loss in the right ear at 1000 Hz as 30 
decibels.  However, no hearing deficits were noted on other 
audiograms in October 1979, August 1981, and September 1982 
or during National Guard examinations in January 1983 and 
February 1991.  The Veteran contends that hearing loss was 
the result of his general service in the infantry.  Service 
personnel records showed that the Veteran did not perform 
combat or overseas service.  

In April 2000, March 2001, and September 2001, the RO denied 
service connection for bilateral hearing loss because there 
was no evidence of a current disability or evidence of 
hearing loss incurred in service.  The Veteran did not 
disagree with each decision within one year, and the 
decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

The Veteran's petition to reopen the claim was received in 
September 2003.  The Board refers to the criteria for 
reopening final disallowed claims discussed above.

Since September 2001, the RO received VA outpatient treatment 
records including the results of a VA audiology consultation 
in May 2003.  Although the examiner did not note a review of 
any records, the examiner stated that there was a positive 
history of military and civilian noise exposure.  The 
examiner referred to the results of audiometric testing and 
diagnosed moderate to moderately severe mixed hearing loss in 
the left ear and moderate to moderately severe sensorineural 
hearing loss in the right ear.  However, the audiometric test 
results are not of record, and the examiner did not provide 
an opinion on the etiology of the hearing deficit.  

The Board concludes that new and material evidence has been 
received that is not cumulative, relates to a previously 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.  The May 2003 audiometric examination is new 
because it was not previously considered.  The report is 
material because it provides medical evidence of a current 
disability, the reason for the previous denial, and suggests 
a possible relationship to service.  Therefore, and to this 
extent only, the Board grants the petition to reopen the 
claim.   

Back Disorder

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for back or spinal injuries or 
disorders in active or National Guard service.  The Veteran 
contends that he injured his back while employed by the 
Department of Veterans Affairs at a national cemetery.  
Alternatively, he contends that his back disorder is 
secondary to a service-connected right knee disorder.  

In December 2002, a VA physician noted the Veteran's reports 
of the onset of back pain two years earlier that the Veteran 
attributed to heavy lifting while working at the cemetery.  
After examination and evaluation of X-rays, the physician 
diagnosed degenerative disc disease and degenerative joint 
disease of the lumbar spine.   The physician also examined 
the Veteran's right knee and stated that it was more likely 
than not that the spinal disorder was not caused by the right 
knee disorder.  

In January 2003, the RO denied service connection because the 
degenerative disc and joint disease of the lumbar spine did 
not manifest in service or within the presumptive period 
after active service and was not secondary to the service-
connected right knee.  The Veteran did not express 
disagreement within one year, and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Veteran's petition to reopen the claim was received in 
September 2003.  The Board refers to the criteria for 
reopening final disallowed claims discussed above. 

Since January 2003, the RO received reports of VA 
examinations and outpatient treatment records through March 
2008.  No new evidence related to a lumbar spine disorder has 
been received.  The Veteran has received ongoing medication 
for musculoskeletal pain management including low back pain, 
but none of the reports include specific examinations with 
evidence of worsening symptoms or opinions regarding the 
lumbar spine.  The Board concludes that the evidence received 
since January 2003 of ongoing treatment for back pain is 
cumulative of evidence previously considered and is not new.  
Therefore, as no new and material evidence has been received, 
the Board must deny the petition to reopen the final 
disallowed claim for service connection for a back disorder.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the petition to reopen the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for degenerative joint disease of the 
right knee greater than 10 percent prior to March 2, 2006 is 
denied. 

An increased rating of 20 percent for dislocated cartilage of 
the right knee prior to March 2, 2006 is granted subject to 
the legal criteria governing the payment of monetary 
benefits.

Increased temporary total ratings for convalescence from 
right knee surgery from October 31, 2003 to December 1, 2003 
and from March 2, 2006 to May 1, 2007 are denied. 

An increased rating greater than 30 percent effective May 1, 
2007 for residuals of a total right knee arthroplasty is 
denied.   

The petition to reopen the claim for service connection for a 
bilateral foot disorder is denied.  

The final disallowed claim for service connection for 
bilateral hearing loss is reopened, and to this extent only, 
the appeal is allowed.  

The petition to reopen the claim for service connection for a 
back disorder is denied.  


REMAND

In the opinion of the Board, additional development of the 
claims for an increased rating for left knee arthritis and 
for service connection for bilateral hearing loss is 
necessary. 

In January 2008, a VA orthopedic clinic examiner noted an on-
going diagnosis of degenerative joint disease of the left 
knee and placed the Veteran on the schedule for a total left 
knee arthroplasty.  The most recent VA records are in March 
2008.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A.
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  In this case, the 
evidence of record suggests that the Veteran was scheduled 
for surgery to implant a prosthesis of the left knee, but 
there is no record whether the surgery was performed or 
Veteran's current status.   Accordingly, VA medical records 
from March 2008 to the present and a possible post-surgical 
medical assessment of the disability are necessary to decide 
the claim.  38 C.F.R. § 3.159 (2008).

Regarding the claim for service connection for bilateral 
hearing loss, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83.

In this case, there is evidence of a May 2003 VA examination 
and diagnosis of bilateral hearing loss.  However, the 
clinical audiometric results are not of record and there is 
no opinion on the etiology of the disorder.   Clinical 
records of the May 2003 examination, a current audiometric 
test, and an opinion on the etiology of any disorder is 
necessary to decide the claim.  38 C.F.R. § 3.159 (2008) 

Accordingly, the case is REMANDED for the following action:

1.  Request clinical test records of an 
audiometric examination of the Veteran in 
May 2003.  Associate any records received 
with the claims file. 

2.  Request all VA records of treatment 
of the Veteran since March 2008.  
Associate any records received with the 
claims file. 

3.  Then, schedule the Veteran for a VA 
audiometric examination. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's hearing loss disability, if 
any, and provide an opinion whether any 
disability is at least as likely as not 
(50 percent or greater possibility) 
related to noise exposure in active 
service, occupational or recreational 
noise exposure after active service, or 
any other aspect of service.   

4.  Schedule the Veteran for an 
examination of his left knee.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's left knee, including residuals 
of a total left knee replacement, if 
performed. 

5.  Then, after taking any other action 
deemed necessary, readjudicate the claim 
for an increased rating for increased 
staged ratings for the left knee and for 
service connection for bilateral hearing 
loss.  If either decision remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
   
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


